Citation Nr: 1145213	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Propriety of the reduction in disability for service-connected B-Cell lymphoma from 100 percent to a non-compensable evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran questions the propriety of the reduction in rating from 100 percent to a noncompensable rating for his service-connected B-Cell lymphoma. He asserts that, notwithstanding the fact that his non-Hodgkin's lymphoma has been described as "in remission," he continues to experience residuals not only of the disorder, but from the treatment.

The Veteran claims that he has residuals of lymphoma, even though the cancer is in remission. He asserts that he has cancer-related fatigue; fluctuating blood counts; upper respiratory infections; gastrointestinal infections, manifested by upper abdominal pain; and low back pain. 38 C.F.R. § 4.117, Diagnostic Code 7715 specifies that when a reduction is effectuated for non-Hodgkin's lymphoma due to inactivity of the disease (no local recurrence or metastasis), residuals of non-Hodgkin's lymphoma are to be rated under the appropriate system. However, the claims file shows that no actions were taken to address the rating of the claimed residuals discussed above

The Veteran was examined in June 2007, prior to the rating reduction; however, the examination did not provide findings sufficient to determine what residuals currently exist that are related to the service-connected B-Cell lymphoma. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will:

Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for B-Cell lymphoma, to specifically include, but not limited to, any VA treatment provided after October 2009. Provide the Appellant with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder.

Arrange for the conduct of a VA lymphatic disorders examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

The examiner will be advised:

The purpose of the examination is to ascertain the severity of any claimed residuals of service-connected B-Cell lymphoma. The question of the source or etiology of the claimed residuals are only relevant to the extent that it may provide information as to the severity of the claimed residual. 

The examiner must provide an opinion as to what symptoms, if any, are related to the Veteran's service-connected B-Cell lymphoma, or is the B-cell lymphoma aggravates any of the Veteran's claimed non-service connected disabilities noted above; and, if so, to what extent.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


